SUMMARY ORDER
Appellant Kareem Shamel Perry, pro se, appeals the dismissal of his civil action under 42 U.S.C. § 1983 for failure to state a claim. We assume the parties’ familiarity with the facts of this case, its procedural history, and the issues on appeal.
We review the district court’s dismissal de novo, accepting all allegations as true and making all reasonable inferences in favor of the pro se plaintiff. Here, the district court properly determined that Perry failed to allege that the defendant knew of and disregarded an excessive risk to Perry’s health, see Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994), and the complaint was properly dismissed, see 28 U.S.C. § 1915(e)(2)(B)(ii).
For the foregoing reasons, the judgment of the district court is AFFIRMED.